DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jinseong Park on 02/18/2021.
The title has been amended as follows: 
DISPLAY DEVICE WITH INTEGRATED CIRCUITS STACK STRUCTURE

Claims 2, 3, 5, 8,  and 11 are canceled and claims 1 and 12 are amended as follows: 

1. (Currently Amended) A display device comprising: 
a display panel including a display area in which a plurality of pixels are arranged to display images and a non-display area around a periphery of the display area; 
a flexible printed circuit board connected to the display panel; 
a driving integrated circuit mounted on the flexible printed circuit board; 

an adhesive member arranged between the driving integrated circuit and the home integrated circuit, 
wherein the adhesive member is in contact with an upper surface of the driving integrated circuit and a bottom surface of the home integrated circuit, 
wherein the adhesive member has a plurality of  holes, 
wherein the home integrated circuit is electrically connected to the driving integrated circuit through the plurality of via holes, 
wherein the flexible printed circuit board is bent toward a side surface of the display panel such that the stack structure of the home integrated circuit and the driving integrated circuit is confined within a region of the flexible printed circuit board, and 
wherein the region of the flexible printed circuit board vertically overlaps a home area of the display area.

2. (Canceled)

3. (Canceled)

5. (Canceled)

8. (Canceled)

11. (Canceled)

12. (Currently Amended) The display device of claim 1, wherein the plurality of via holes are positioned between the upper surface of the driving integrated circuit and the bottom surface of the home integrated circuit.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1:
the flexible printed circuit board is bent toward a side surface of the display panel such that the stack structure of the home integrated circuit and the driving integrated circuit is confined within a region of the flexible printed circuit board, and wherein the region of the flexible printed circuit board vertically overlaps a home area of the display area
In combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        02/22/21